Citation Nr: 1201779	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  05-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right ankle.

2.  Entitlement to an initial compensable rating for the service-connected bilateral pes planus from May 1, 2005, to November 16, 2007, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for the service-connected chondromalacia of the left knee with medial meniscus irregularity (left knee disability) from May 1, 2005, to June 29, 2006, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for the service-connected right knee degenerative joint disease with partial medial meniscus tear (right knee disability) from May 1, 2005, to June 29, 2006, and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable rating for the service-connected  bronchiogenic carcinoma, status post left upper lobectomy (lung disability).

6.  Entitlement to an initial compensable rating for the service-connected environmental allergies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  March 1983 to April 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO, in pertinent part, awarded service connection effective from May 1, 2005, for environmental allergies (noncompensable), right knee disability (noncompensable), left knee disability (noncompensable), and bilateral pes planus (noncompensable).   The Veteran filed a notice of disagreement (NOD) in August 2005 and October 2005 (right knee).  A statement of the case (SOC) was issued in October 2005 and December 2005 (right knee).  The Veteran perfected his appeal in October 2005 and January 2006 (right knee).  Also in October 2005, the Veteran withdrew his claims for higher ratings for the left ankle, right little finger, gunshot wound scars of the posterior scalp, laceration scar of the left ear, pseudofolliculitis barbae, and oncyhomycosis.  As such, they are no longer in appellate status.  38 C.F.R. § 20.302(b).  

In a December 2005 rating decision, the RO awarded service connection for the lung disability and assigned an initial 100 percent evaluation effective May 1, 2005, and a noncompensable rating from September 1, 2005.  The same decision denied service connection for osteoarthritis of the right ankle.  The Veteran filed an NOD in January 2006.  An SOC was issued in February 2006.  The Veteran perfected his appeal in February 2006.  The claims have been merged on appeal.

In July 2006, the RO awarded increased 10 percent ratings for the service-connected right and left knee disabilities effective from June 29, 2006.   In January 2008, the RO awarded an increased 10 percent rating for the service-connected bilateral pes planus effective November 16, 2007.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claims remain in controversy as less than the maximum benefit available has been awarded and he contends that higher initial ratings are warranted.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board would note the RO certified a claim for an effective date prior to June 29, 2006, for the award of the 10 percent ratings for the service-connected right and left knee disabilities; however, there is no separate claim for an earlier effective date as the Veteran previously disagreed with the initial ratings assigned for his knees.  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The increased rating claims for the knees already consider the possibility that different ratings may be warranted for different time periods.  Id.  As such, the claims on appeal have been characterized as they appear on the cover page of the instant decision. 

The Veteran previously disagreed with a September 2007 rating decision, which granted service connection for residual scar of the left upper lobectomy due to bronchogenic carcinoma and assigned a noncompensable rating effective from June 2007.  An SOC was issued in February 2008.  An additional SOC was also issued in August 2008, though it should have been labeled a supplemental statement of the case.  Nevertheless, the Veteran did not perfect an appeal and this matter is not in appellate status.  38 C.F.R. § 20.302(b).

The RO attempted to seek clarification from the Veteran as to whether he desired a personal hearing in connection with his claims.  The most recent attempt was made in September 2011.  The Veteran did not respond.  As such, the Board finds there are no outstanding hearing requests. 

The claims for increase for the service-connected bilateral pes planus, right and left knee disabilities, lung disability, and environmental allergies are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran currently is not shown to have a right ankle disability, to include osteoarthritis.


CONCLUSION OF LAW

The Veteran does not have osteoarthritis of the right ankle that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in an August 2005 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in August 2005, which was prior to the December 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  A March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, reports of VA examination, and post-service VA and private medical records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).



II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for osteoarthritis of the right ankle.  He has not set forth a specific incident of service incurrence.  He simply maintains it was the result of active military service.  In the September 2010 Informal Hearing Presentation, the Veteran's representative alternatively contends the Veteran's right ankle osteoarthritis was aggravated by his service-connected lower extremity conditions.

After careful consideration of all procurable and assembled data, the Board finds that service connection for osteoarthritis of the right ankle is not warranted.  In this regard, the Veteran service treatment records are devoid of complaints, treatment, or diagnoses of a right ankle disability.  A December 2004 report of medical examination noted complaints of ankle pain, but there were no findings with respect to the right ankle. (Note: service connection is currently in effect for the left ankle).  The February 2005 separation examination was negative for a right ankle disability.  

Upon VA examination in September 2005, the Veteran complained of bilateral ankle pain.  He denied any specific injury to his ankle.   He instead indicated that he had multiple sprains in service while playing basketball.  X-ray of the right ankle was negative. The Veteran was diagnosed with chronic ankle pain with normal imaging.  

VA outpatient treatment records dated in January 2006 simply note reports of ankle problems with no indication that it was the right ankle or a corresponding diagnosis.  Private medical records dated between 2006 and 2008 were devoid of complaints or diagnoses of a right ankle disability. 

The Board finds that other than pain, the Veteran has not been diagnosed with a right ankle condition.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez V. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board finds the holding in Sanchez-Benitez analogous in that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claim for a right ankle disability, including osteoarthritis.  38 C.F.R. § 3.303.  There are no service treatment records that would corroborate the Veteran's claim of a right ankle injury and post-service, other than pain, he has not been diagnosed with a right ankle condition.  As there is no currently diagnosed right ankle disability, service connection is clearly not warranted.  Id.  

The Board is cognizant that the Veteran maintains that he suffers from right ankle pain and that the Veteran is competent to report his symptoms.  However, the Board cannot give great weight and credibility to the Veteran's account that he has a right ankle disability related to service, as there are no complaints or treatment for such in the available service treatment records and a right ankle disability has not been currently been diagnosed.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Although the Veteran reports having a right ankle disability, namely osteoarthritis,  related to his military service and/or aggravated by a service-connected condition, there is simply no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for osteoarthritis of the right ankle is not warranted.  The appeal is denied to this extent.


REMAND

The Veteran has also filed claims for increase for the service-connected bilateral pes planus, right and left knee disabilities, lung disability, and environmental allergies.  
Additional development is necessary prior to rendering a decision on the merits of the Veteran's claims.  

Notably, in the July 2010 VA Form 646, Statement of Accredited Representative in Appealed Case, and the September 2010 Informal Hearing Presentation, the Veteran maintains that his feet, knee, lung, and allergy symptomatology have worsened since the last VA examinations in 2007 (feet, allergy, and lung disabilities) and 2009 (bilateral knee disability).  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examinations in 2007 (five years ago) and 2009 (three years ago), the prior VA examination reports may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the necessary VA examinations to ascertain the current nature and severity of the Veteran's service connected bilateral knee disability, bilateral pes planus, lung disability, and environmental allergies.   All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria for the disabilities on appeal.  It is imperative that the claims file be made available to the examiners for review.  All examination findings should be reported to allow for application of VA rating criteria.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the increased rating claims under a merits analysis, in light of all pertinent evidence and legal authority.  

3.  The RO should furnish the Veteran and his representative an appropriate supplemental and afford an opportunity for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


